ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_08_EN.txt. 278




      DECLARATION OF JUDGE AD HOC AL-KHASAWNEH



   Discretion left to judges in delimitation of EEZ/continental shelf — Court
should assess equity of delimitation holistically — Court should not limit itself to
assessing gross disproportionality at third step of delimitation.


   Maritime delimitation is, of necessity, a compromise between the need
for certainty and predictability of the law on the one hand and, on the
other, the need to take cognizance of the realities of geography which are
never the same in diﬀerent cases.
   Judges are enjoined not to “completely refashion nature” (North Sea
Continental Shelf (Federal Republic of Germany/Denmark; Federal Repub-
lic of Germany/Netherlands), Judgment, I.C.J. Reports 1969, pp. 49-50,
para. 91), which might be no more than an awkward way of saying they
could do so provided this “refashioning” is not complete or blatant. In
reality this is what they do all the time. The weight to be ascribed to a
given island always carries an element of subjectivity. Similarly, a deci-
sion as to when the drawing of an equidistance line constitutes “a cut-oﬀ”
cannot be made on purely mathematical basis. This subjectivity is both
normal and legitimate and I have always believed that the legislator
should leave room to the judge.

   With regard to delimitation in the exclusive economic zone and the
continental shelf, the proposition can be safely advanced that — to the
extent that any guidance can be gleaned from the negotiations leading to
the adoption of the Law of the Sea Convention — the negotiators con-
sciously left much room for judicial discretion in recognition of the
well-nigh impossibility of providing uniform legislative answers.
   Still the judicial mind is predisposed to reduce subjectivity, thus the
jurisprudence of the Court reveals a success in turning “creative equity”
into the more constrained “corrective equity” and this has been done by
following methods and techniques, the most notable of which is the three-
stage approach to delimitation which has been employed in recent juris-
prudence. This is sound and useful, as long as we do not lose sight of the
fact that it is no more than a method and that what matters is that the
end result must be equitable. A less attractive aspect of this modus ope-
randi is that the third stage is tied to the extremely easy test (which no
delimitation has failed) of checking gross disproportionality of maritime
entitlement against the objective yardstick of the length of the Parties’
relevant coasts, which is an important factor in determining lack of gross
disproportionality but is not the only factor. The self-imposed reduction

143

279   maritime delimitation and land boundary (decl. al-khasawneh)

of an equitable solution ﬁnds no support in the text of Articles 74 and 83
of the Law of the Sea Convention, which suggest a comprehensive assess-
ment of the equitable nature of the result at the end of the delimitation
even if admittedly a subjective element is present in such an assessment.


   Applied to delimitation in the Paciﬁc, I believe that a more equitable
result would have been obtained had the Nicoya Peninsula been given
considerable but not complete eﬀect in so far as delimitation in the exclu-
sive economic zone and the continental shelf are concerned. This would
have been justiﬁed given its proximity to the starting-point of delimita-
tion and the absence of any qualitative diﬀerence between it and St. Elena,
thus a refashioning of nature but certainly not a complete one.

                                       (Signed) Awn Al-Khasawneh.




144

